Graves, J.
Miller sued in the circuit court for slander and recovered $25. For this sum he took judgment and also for "$155.25 costs. This allowance for costs *333was made against the objection of plaintiff in error that no more costs than damages were recoverable. The objection was well based. The case was governed by those provisions which give costs to the plaintiff to an amount not exceeding the damages found. Comp. L., §§ 7387, 7388; Inkster v. Carver, 16 Mich., 484; Meyer v. Wood, 38 Mich., 297; People on rel. of Stortz v. Circuit Judge, id., 243; Dikeman v. Harrison, id., 617. We held in Inkster v. Carver that the Act of 1867 worked no change in that part of the pre-existing law that determined which party should recover costs. The act referred to assumed to arrange a scale of services and prices for taxation and to provide for certain party allowances where there were no specific regulations to exclude them. But it did not attempt to fix abstractly how much or how little in gross should only be recoverable in any specific actions, or to graduate the entire sum to be allowed by any standard which the amount of damages would furnish. That subject was left to be governed by other provisions the Legislature deemed salutary and were satisfied with, and the last section cited is one of them. The question is-not affected by the Act of April 15th, 1871.
The judgment must be reversed, with the costs of this court; but a proper judgment may' be entered here upon the verdict.
The other Justices concurred.